Saint Lucia congratulates Mr. Miroslav Lajčák on his assumption of the presidency of the General Assembly at its seventy- second session and assures him of the full support and cooperation of our delegation during his tenure.
We thank his predecessor, His Excellency Ambassador Peter Thomson of Fiji, for his able stewardship of the Assembly during the past year.
For small island States like my own in the Caribbean region, the promise of the United Nations is being tested today more than ever. The world is experiencing extraordinary changes at a breathtaking pace — changes that are reshaping the way we live, the way we work, our planet and the very nature of peace and security.
I arrived in New York earlier this week after a tour of the devastation wrought by Hurricane Irma on islands in the Caribbean, and for the entire week I have been engaged in discussions focused on the region’s recovery efforts. I have also watched, from afar and with a heavy heart, further destruction to my region — with Hurricane Maria’s crushing blow to the sister islands of Dominica and Puerto Rico, claiming many lives and saddling those islands with hundreds of millions — if not billions — in damage.
I have also listened in dismay to the silence of many, and the weak acknowledgement by others, regarding the crisis in our region. It has awakened in me the fear that we may be on our own to chart a path forward for our region. While some continue to doubt and deny the assessments of science, it is impossible to avoid the facts of climate change. In less than a month Dominica, Antigua and Barbuda, the Bahamas, Cuba, the British Virgin Islands, Anguilla, the Dominican Republic, Saint Bart, Saint John, Saint Thomas, the Turks and Caicos, Sint Maarten, and Saint Martin have all fallen victim to the ravages of the hurricanes, which have left death and carnage in their wake. I can also add Florida and Texas. The impact has been without discrimination.
Let us acknowledge the fact that small island developing States have repeatedly warned the international community that a failure to respond adequately to climate change would betray our children and condemn future generations to certain doom. I dare say that we do not have the luxury to be silent on that front anymore. We must act now. The effect of natural disasters does not have a diplomatic solution. What is needed is tangible action. The future is now, and the challenges are profound. What is fast becoming the new normal is the intensification of extreme weather events, which demands from us real solutions in real time. No longer can we depend on the old mechanisms with their dense bureaucracies that delay or limit a nation’s ability to safeguard its citizens during a crisis and slow the rebuilding effort.
I remind all here that Saint Lucia, along with most of our sister States of the Caribbean Community, is anchored at the heart of hurricane alley, with our people on the front line, and all too often we are the first to endure the ravages of Mother Nature’s fury when the storms come off the Atlantic Ocean. Today, as we look to the world for leadership and partnership, we thank France, China and Germany for their continued leadership on climate-change issues. The Government and the people of Saint Lucia offer their most sincere condolences and whatever support that we can to those in need.
The ties that bind our peoples run deep; the pain of one is the pain of all. We ask that the global community follow that ethos. We never forget that we are one global ecosystem that demands that we all be our brother’s keeper. Our Nobel Laureate, Sir Derek Walcott, has spoken to the sense of responsibility to one’s neighbour that is rooted in our cultural DNA and the imperative of helping, not out of a sense of duty but out of a sense of community. That was exemplified by Mr. Orlando Smith, the Premier of the British Virgin Islands, as Dominica faced the imminent threat of Hurricane Maria. Mr. Smith, whose own island had already been brutalized by Hurricane Irma, offered his unwavering support to the Prime Minister of Dominica, Mr. Skerrit. Even in our destitution, we in the Caribbean open our hearts and our means to those in need.
I pause here to share our condolences to others in our hemisphere, notably Mexico, which has long been of support to us, but now faces a mounting death toll from the earthquakes that have struck that country.
I stand here and ask that we revisit many of our lofty goals, as we see the lack of equity that is at the heart of all of our discussions and seek to address it. Multilateral discussions on development, resilience and the sustainable development of our countries should be grounded in what is equitable and just. We must acknowledge that the United Nations will never succeed when only a few prosper and many, whose number is growing, do not. How can we, when the progress we make is fragile and unequal? How can we, when we indulge our differences to the exclusion of the work we must do together? How can we, when inequity remains the driving force of our international system, propelling some forward and leaving far too many behind? How can we, as leaders, talk about sustainable development goals, when the people of our countries continue to struggle just to survive?
Fundamentally, our global reality is an increasingly integrated one. No one is spared the perils of the convulsions in our world. Our economies, natural environment and people are all connected. We in this hemisphere are not impervious to the impact of the wars and the starvation that are taking place in the Middle East and Africa, the persecution that is taking place in Asia and the rise of nationalistic tendencies taking place in Europe. We are stacked in a global row of dominoes, where a disruptive event in one country begets similar or worse events in neighbouring countries. It spreads, impacting us all and testing our social, political and economic systems.
We live in a world of imperfect choices — choices between clinging to the old systems that do not serve us any longer and rethinking new ways to secure a better future. We must not turn away from the hard choices. We must not fear change. Our challenges are real, serious and numerous. We, the United Nations, must get better at the policies that strike at the root of the problem and ground our 17 Sustainable Development Goals (SDGs) in one word: equity.
I must repeat a point stated earlier. In a time when inequity pervades every aspect of our international order, what hope do we have of successfully implementing the SDGs when the deck is stacked against many of our people? How do we ensure that all citizens have their most basic needs satisfied, such as food on their plate, when we struggle from crisis to crisis? We must agree that there should be a minimum standard of living for each and every one of our citizens. We must maintain basic standards that provide adequate health care, education, housing, security and economic opportunity for every citizen of our countries. Without establishing such standards, we cannot engage in any meaningful discussion or plan of action.
That is what will stem the flow of migration. It will offer opportunities to be productive members of society. It will dull the urge that drives some to crime and others into the arms of groups that foment evil. Any overhaul of the United Nations system must be founded on the principle of equity. Without equity as a foundation, Sustainable Development Goals are dreams that go away when we open our eyes to the constant state of crisis confronting us.
I take this moment to assure the Secretary-General of my country’s support for the effort needed to reform the Organization in order to address the new era and its responsibilities. At the heart of any reform of such a nature, we, nations both large and small, must play our role in protecting the rights of individuals everywhere. In the face of mounting challenges, we must seek the courage and wisdom to act boldly and collectively and revise outmoded programmes that are so glaringly inadequate for the needs of our time.
We have to harness new ideas and technologies and invest in the individuals and the generations who will build our future. We must see more in terms of outcomes and less in terms of bureaucracy. We must come here to make a difference and be able to return to our homes ready to deliver on the promises that we have made. The mobilization of the leadership of the world to come here will be all for naught if we do not deliver. We must come here to make a difference and not get carried away by name-calling. Rather, we must ground our discourse in mutual respect and a commitment to deliver to those we lead.
We must understand and acknowledge that when times change, so must we. Our claims to fidelity to the words of the Charter of the United Nations mean nothing if we do not create new responses to old and new challenges. We must be a source of hope for the poor, the sick and the marginalized so that we can ensure peace and a decent life for all our citizens on a sustainable planet. That requires that we constantly advance the principles of the Charter. The commitments that we make to each other must be honoured, which will, in turn, strengthen our mutual trust.
Within and beyond the Organization, we must look more honestly at how we categorize each other and how the development and donor community rank us. How can we call a country a middle-income country, based solely on its gross domestic product per capita, when we know that its location renders it vulnerable to natural disasters that have the capacity to bring it and its people to their knees?
It is unconscionable to see our peers forced to beg and plead for goodwill and to have to depend on commercial loan rates to rebuild broken economies, all because the traditional system is so unyielding, archaic and sometimes heartless in its design. That model must change to one that affords small and developing nations the real opportunity to survive and thrive in an increasingly cold global environment. The model has to change in order to afford all of us the opportunity to build back the infrastructure that can secure our futures and those of our people and have it be stronger and more resilient.
In closing, the people of my region are resilient. We are a people and a region committed to working together in order to rebuild stronger and better. In challenging times, we do not hesitate to commit our scarce resources to one another. We truly are our brothers’ keepers.
We have also been very fortunate to receive support from friends near and far as we seek to make a better world for those who will follow us. In our case, friendships like those that we have with Taiwan, Cuba and Mexico, among others, allow us to envision a positive future. I ask that, while we may come from different places and with different priorities, we must never forget that we share a common future — a future that will be secure only if we meet the threats, challenges and opportunities that confront us together, with greater cooperation and understanding.
Our generation’s task is to engage in a common effort towards a common purpose as we answer the call of our times. Let it be said by our children’s children that we were tested and that we did not fail, but rather that we delivered to future generations a better world. We have that obligation to our people and to our world.